Citation Nr: 9907630	
Decision Date: 03/22/99    Archive Date: 03/31/99

DOCKET NO.  98-01 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a prostate condition.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Jeffrey Parker, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1960 to September 
1965. 

This appeal to the Board of Veterans' Appeals (Board) arose 
from a rating decision in November 1997 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio. 


FINDING OF FACT

There is no competent medical evidence of record to 
demonstrate a nexus between any disease or injury during 
service, and the veteran's current prostate condition. 


CONCLUSION OF LAW

The veteran's claims of entitlement to service connection for 
a prostate condition is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(a) 
(1998).  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b) 
(1998).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1998). 
Before the Board may address the merits of a veteran's claim, 
however, it must first be established that the claim is well 
grounded.  In this regard, a person who submits a claim for 
VA benefits shall have "the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded."  38 U.S.C.A. 
§ 5107(a) (West 1991); Robinette v. Brown, 8 Vet. App. 69, 73 
(1995).  A well-grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of § [5107]."  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  In the absence of 
evidence of a well-grounded claim, there is no duty to assist 
the claimant in developing the facts pertinent to his claim, 
and the claim must fail.  See Grivois v. Brown, 6 Vet. App. 
136, 140 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate "medical evidence of a 
current disability; medical evidence, or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury."  Savage v. Gober, 10 Vet. 
App. 488, 493 (1997); see Epps v. Gober, 126 F.3d 1464, 1468 
(1997); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); see 
also Grottveit, 5 Vet. App. at 93.  

The United States Court of Appeals for Veterans Claims 
(formerly the United States Court of Veterans Appeals) 
(Court) has indicated that, alternatively, a claim may be 
well grounded based on application of the rule for chronicity 
and continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b) (1998).  The Court held that the chronicity 
provision applies where there is evidence, regardless of its 
date, which shows that a veteran had a chronic condition 
either in service or during an applicable presumption period 
and that the veteran still has such a condition.  Savage at 
497-98.  That evidence must be medical, unless it relates to 
a condition that the Court has indicated may be attested to 
by lay observation.  Id.  If the chronicity provision does 
not apply, a claim may still be well grounded on the basis of 
38 C.F.R. § 3.303(b) "if the condition is observed during 
service or any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology."  Id at 498.  

The veteran contends that he currently has a prostate 
disorder which is etiologically related to an inflamed 
prostate during service in either 1961 or 1962.  He asserts 
that during this time he was treated for gonorrhea but was 
also treated for an inflamed prostate gland, which in turn 
caused his current prostate problem.  He contends that, 
although the claimed prostate problem in service cleared up 
for a while, it did not go away, but "was still in my blood 
and went untreated, lay dormant . . . and just escalated on 
through the years" until it manifested in the current 
prostate disorder. 

Service medical records reflect that in November 1961 the 
veteran was treated for venereal disease.  In May 1962 he 
underwent a circumcision due to a penile wart.  In June 1962 
the veteran was treated for posthitis (inflammation of the 
penile head)  and lymphadenitis.  The service separation 
examination indicates that the veteran was also treated for 
gonorrhea in 1965.  No complaints or findings of prostatitis 
or prostate disorder were complained of or noted upon 
examination at the August 1965 service separation 
examination.  

In January 1981, the veteran filed a claim for compensation 
for various conditions, but did not mention a prostate 
disorder.  In June 1997, notably 32 years after service 
separation, the veteran filed a claim for service connection 
for a prostate condition.  

VA outpatient treatment records reflect that in November 1995 
the veteran reported prostatitis for a year, and was found to 
have prostatitis.  In June 1996, the prostate was noted to be 
normal size but slightly tender.  In September 1997, the 
prostate was also noted to be slightly tender. 

During a personal hearing in June 1998, the veteran testified 
that he had prostate problems during active service in 1961 
or 1962; that his only treatment since service had been at 
the VA medical center for the previous three, four, or five 
years,  or beginning in 1990; that pain and burning with 
urination is a symptom he experienced in service, then it 
"picked up again" at some (unstated) time after service and 
"escalated over the years"; and that he felt that his 
current prostate problem, including groin pain, started in 
service in 1962. 
 
The evidence of record reflects no complaints, diagnosis, or 
treatment of a prostate condition following service 
separation until, as the veteran reports, 1990 when he sought 
treatment at VA, notably 25 years after service separation.  
Even assuming the credibility of the veteran's testimony and 
statements (for the purpose of determining whether he has 
presented a well-grounded claim), the veteran does not even 
contend that his symptomatology regarding the prostate has 
been continuous since service, only that it was "dormant" 
for some unspecified time before it "picked up again" at 
some (again unspecified) time after service and "escalated 
over the years."  Even the symptom that he was testifying to 
as having recurred since service was pain and burning with 
urination, though he did not allege recurrence of 
symptomatology of a prostate disorder, including prostatitis.  

There is no competent medical evidence of record to 
demonstrate a nexus between the currently-diagnosed prostate 
disorder and the condition treated in service, posthitis, or 
inflammation of the foreskin of the penis.  The medical 
evidence reflects that the veteran's prostate condition was 
diagnosed many years after service.  There is no competent 
medical evidence of record, including a medical nexus 
opinion, to demonstrate a nexus between the veteran's 
currently-diagnosed prostate condition and service or any 
incident during service.  For this reason, the Board must 
find the veteran's claim of entitlement to service connection 
for prostate condition to be not well grounded.  38 U.S.C.A. 
§ 5107(a). 

The Board recognizes that the veteran believes that his 
current prostate condition are causally related to service or 
a condition treated during service in 1962.  However, while 
it is true that a lay witness is competent to testify as to 
visible symptoms or manifestations of a disease or 
disability, it is the province of health care professionals 
to enter conclusions which require medical opinions, such as 
an opinion as to the relationship between a current 
disability and service.  As a result, while the veteran is 
competent to testify regarding symptomatology experienced 
during service, and at any time thereafter, the veteran's lay 
opinion regarding the relationship between such 
symptomatology and his current prostate condition does not 
present a sufficient basis upon which to find this claim to 
be well grounded.  See Grottveit, 5 Vet. App. at 93; Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

In determining that the veteran's claim is not well grounded, 
the veteran's claim is being decided on a different legal 
basis than used by the RO, specifically a denial because the 
claim is not well grounded rather than because the 
preponderance of the evidence is against the claim.  The 
veteran has not been prejudiced by the Board's decision.  The 
RO simply accorded him a broader standard of review than the 
evidence warranted.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

Finally, the Board considered the doctrine of reasonable 
doubt.  However, as the veteran's claim does not even cross 
the threshold of a being well-grounded claim, a weighing of 
the merits of this claim is not warranted, and the reasonable 
doubt doctrine is not for application.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

The Board is aware of no circumstances in this matter which 
would put VA on notice that relevant evidence may exist or 
could be obtained which, if true, would make the claim 
"plausible."  See generally McKnight v. Gober, 131 F.3d 
1483 (Fed.Cir. 1997). 


ORDER

The veteran's claim of entitlement to service connection for 
a prostate condition having been found to be not well 
grounded, the appeal is denied.


		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals


 
- 5 -


- 1 -


